132 F.3d 40
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Sonia SOELTER, Plaintiff-Appellant,v.KING COUNTY, a Municipal Corporation;  Gary Locke, CountyExecutive, Individually and in his official capacity;  PearlMcElheran, Deputy Executive for Administration of KingCounty, Defendants-Appellees.
No. 96-35823.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 5, 1997.Decided Dec. 9, 1997.

Appeal from the United States District Court for the Western District of Washington, D.C. No. CV-94-01724-TSZ;  Thomas S. Zilly, District Judge, Presiding.
Before WRIGHT, REAVLEY** and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Sonia Soelter appeals the district court's grant of summary judgment to King County and its chief executive, Gary Locke, in her § 1983 action alleging that her patronage dismissal as Elections Manager violated her First Amendment rights.


3
We review de novo and affirm on the basis of the district court's extremely thorough and well-reasoned opinion.  It is published as Soelter v. King County, 931 F.Supp. 741 (W.D.Wash.1996).


4
While this appeal was pending, we issued Fazio v. City & County of San Francisco, No. 96-16981, slip op. 128905 (9th Cir.  Oct. 7, 1997) (to be reported at 125 F.3d 1328).   The district court's opinion in this case comports with Fazio.


5
AFFIRMED.



**
 Honorable Thomas M. Reavley, Senior United States Circuit Judge for the Fifth Circuit, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3